AMENDMENT

 TO THE

ASSIGNMENT AND LICENSED RIGHTS AGREEMENT

 

This Amendment to the Assignment and Transfer Agreement (“Agreement”) is made as
of March 9th, 2015 (“Effective Date”) between PearTrack Security Systems, Inc. a
Nevada corporation at 1327 Ocean Avenue Suite B, Santa Monica, CA 90401(“PTSS”),
and PearLoxx Limited, incorporated and registered in England and Wales, whose
registered office is at Enterprise House, 97 Alderley Road, Wilmslow, Cheshire,
UK SK9 1PT (“PearLoxx”) (PTSS and PearLoxx are each a “Party” and together, the
“Parties”). In consideration of the mutual promises and covenants contained in
this Agreement, the parties agree as follows:

 

1.                  Definitions

 

1.1.            “Assigned Property”means the Intellectual Property listed in
Exhibit “A” being all Intellectual Property Rights contributed by PearTrack
Systems Limited forming a part of, embodied in or necessary for use of the
PearLoxx Product and all foreground intellectual property created by PearLoxx or
by a contractor on behalf of any party to the PearLoxx Agreement in the course
of or in connection with the creation of the PearLoxx Product.

 

1.2.            “Adjusted Gross Revenue”means the gross revenue generated by the
sale of the PearLoxx Product, less the cost of goods, sales and marketing and
taxes.

 

1.3.            “Cost of goods” means the cost to manufacture the PearLoxx
Product plus the cost to deliver the PearLoxx Product to the customer. (PTSS
anticipates that its manufacturing partner will send the units directly to the
customer and those costs will be added to the cost of goods to PTSS.)

 

1.4.             “Sales and Marketing” means:

 

a)                  the sales and marketing cost attributed to the sale and
marketing endeavours specific to the PearLoxx Product.  General sales and
marketing for PearTrack, as a Company, or its general branding and corporate
communications material will not be included. Specific expense line items
attributable would be as follows: collateral material, printing material,
travel, phone, dinners, and traditional marketing related items; and

 

b)                  Sales channel expenses such as distributor and sales agent
costs, sales commissions and any and all fees related to the sale of the
PearLoxx Product.

 

1.5.            “Taxes”means any tax, levy, impost, fee, assessment, deduction
or charge made by any taxing authority on the manufacture, sale or delivery of
the PearLoxx Product.

 

1.6.            “Licensed Rights”means the property listed in Exhibit “B”,
namely the rights licensed by Nils Agne Emanuel Olsson and Sweloxx Scandinavia
AB to PearLoxx under Agreement of 12 October 2012 as set out in Exhibit “B”
comprising all Intellectual Property and Intellectual Property Rights forming a
part of, embodied in or necessary for the use of the Licensed Rights.

 

1.7.            “PearLoxx Product”means a locking device containing a battery
powered GPS Tracking and Asset Monitoring capability using the respective
technologies of both PearTrack Systems Limited and Sweloxx Scandinavia AB, as
further defined in Exhibit “C”.

 

1.8.            “Intellectual Property”means all technology and intellectual
property, regardless of form, including without limitation: published and
unpublished works of authorship, including without limitation audiovisual works,
collective works, computer programs, compilations, databases, derivative works,
literary works, mask works, and sound recordings (“Works of Authorship”);
inventions and discoveries, including without limitation articles of
manufacture, business methods, compositions of matter, improvements, machines,
methods, and processes and new uses for any of the preceding items
(“Inventions”); words, names, symbols, devices, designs, and other designations,
and combinations of the preceding items, used to identify or distinguish a
business, good, group, product, or service or to indicate a form of
certification, including without limitation logos, product designs, and product
features (“Trademarks”); and information that is not generally known or readily
ascertainable through proper means, whether tangible or intangible, including
without limitation algorithms, customer lists, ideas, designs, formulas,
know-how, methods, processes, programs, prototypes, systems, and techniques
(“Confidential Information”).

 

1.9.            “Intellectual Property Rights”means all rights in, arising out
of, or associated with Intellectual Property in any jurisdiction, including
without limitation: rights in, arising out of, or associated with Works of
Authorship, including without limitation rights in mask works and databases and
rights granted under the Copyright Act (“Copyrights”); rights in, arising out
of, or associated with Inventions, including without limitation rights granted
under the Patent Act (“Patent Rights”); rights in, arising out of, or associated
with Trademarks, including without limitation rights granted under the Lanham
Act (“Trademark Rights”); rights in, arising out of, or associated with
Confidential Information, including without limitation rights granted under the
Uniform Trade Secrets Act (“Trade Secret Rights”); rights in, arising out of, or
associated with a person’s name, voice, signature, photograph, or likeness,
including without limitation rights of personality, privacy, and publicity
(“Personality Rights”); rights of attribution and integrity and other moral
rights of an author (“Moral Rights”); and rights in, arising out of, or
associated with domain names (“Domain Name Rights”).

 

2.                  Assignment. PearLoxx hereby perpetually, irrevocably, and
unconditionally assigns, transfers, and conveys to PTSS and its successors and
assigns, all of PearLoxx’s right, title, and interest in and to the Assigned
Property. PearLoxx further perpetually, irrevocably, and unconditionally
assigns, transfers, and conveys to PTSS and its successors and assigns all
claims for past, present and future infringement or misappropriation of the
Intellectual Property Rights included in the Assigned Property, including all
rights to sue for and to receive and recover all profits and damages accruing
from an infringement misappropriation prior to the Effective Date as well as the
right to grant releases for past infringements. PearLoxx hereby waives and
agrees not to enforce all Moral Rights and all Personality Rights that PearLoxx
may have in the Assigned Property.

 

3.                  Licensed Rights:Subject to Clause 4 and Clause 8, PearLoxx
hereby grants to PTSS and its successors and assigns the right to use the Olsson
Licensed Rights and Sweloxx Licensed Rights as comprised within the PearLoxx
Product including all rights to sue for and to receive and recover all profits
and damages accruing from any infringement, misappropriation of those Licensed
Rights from the date of signing this Agreement.

 

4.                  No Restriction:  The transfer of the Licensed Rights from
PearLoxx to PTSS shall not in any way inhibit or prevent the right of Sweloxx
Scandinavia AB to continue its business of constructing, marketing, selling and
distributing its own patented locks and related products worldwide, including
the so called “Permanent Unit”, which is a locking device permanently affixed to
a container, as well as a free standing clip-on housing gadget, offered as an
option to buyers of the Sweloxx locks.

 

5.                  Consideration.

 

5.1.            Royalties.In consideration for the assignment of the Assigned
Property and grant of the rights to use the Licensed Rights, PTSS shall pay to
PearLoxx the following by way of royalties based upon the Adjusted Gross Revenue
generated from the sale of the PearLoxx System:

 

a)                  Five percent (5%) of the Adjusted Gross Revenue generated by
sales of the PearLoxx Product between one dollar (US $1.00) and five million
dollars (US $5,000,000); and

 

b)                  Three percent (3%) of the Adjusted Gross Revenue generated
by sales of the PearLoxx Product between five million and one dollars (US
$5,000,001) and ten million dollars (US $10,000,000); and

 

c)                  Two and one half percent (2.5%) of the Adjusted Gross
Revenue generated by sales of the PearLoxx Product above ten million and one
dollars (US $10,000,001).

 

All payments hereunder shall be made in U.S. dollars via wire transfer of
immediately available funds to an account designated by PearLoxx within sixty
(60) days after the end of each calendar quarter.

 

5.2.            Equity.  In consideration for the assignment of the Assigned
Property and grant of the rights to use the Licensed Rights PTSS shall grant to
PearLoxx and or its designee, the right to purchase five million seven hundred
six thousand five hundred and six (5,706,506) shares of PTSS Common stock at par
value $.001. The Stock Purchase Agreement is attached hereto as Exhibit “B”.

 

5.3.            Consulting Agreement.In consideration for the assignment of the
Assigned Property and grant of the rights to use the Licensed Rights, PTSS shall
enter into a Consulting Agreement with PearLoxx and/or its designee. The
Consulting Agreement is attached hereto as Exhibit “C”.

 

6.                  Reports, Books and Records; Audit; Late Payments and Taxes.

 

6.1.            Reports. Within sixty (60) days after the last day of each
quarter during the Term, PTSS shall submit to PearLoxx a written statement (the
“Quarterly License Reporting Statement”) detailing with respect to the preceding
quarterly period: (a) all PearLoxx Product Gross Revenueand Adjusted Gross
Revenue; and (b) Royalty to be paid to PearLoxxunder this Agreement based on
such Gross Revenue.

 

6.2.            Adjustments.  If PTSS has to reverse previously recognized
Adjusted Gross Revenue reported under a previous Quarterly License Reporting
Statement, PTSS can claim credit on a subsequent Quarterly License Reporting
Statement for the same quarter it reverses the previously recognized Adjusted
Gross Revenue in PTSS’ income statement.  Such credit will not exceed the amount
of Royalty to be paid in the then-current quarter, but the unused credit may be
carried over to succeeding quarters.

 

6.3.            Payment Timing.  PTSS shall pay PearLoxx, on a quarterly basis,
the Royalty amounts reported in the Quarterly License Reporting Statement for
such quarter not later than sixty(60) days after the end of such quarter.

 

6.4.            Books and Records. PTSS shall maintain appropriate books of
account and records with respect to PearLoxx Product Gross Revenue,Adjusted
Gross Revenue and Royalty in accordance with generally accepted accounting
principles and shall make complete and accurate entries concerning all
transactions relevant to the Agreement. All such books of account and records
shall be kept available by PTSS for no less than three (3) years after the end
of each calendar year, or, in the event of a dispute between the parties
involving in any way those books of accounts and records, until such time as the
dispute will have been resolve, whichever is later.

 

6.5.            Audit. PearLoxx shall have the right during the Term and for a
period of three (3) years after the end of the calendar year, or, in the event
of a dispute concerning the accuracy and/or correctness of a Quarterly License
Reporting Statement or any other payment made under this Agreement, until the
dispute is resolved, whichever is later, through an independent public
accountant or other qualified expert selected by PearLoxx and reasonably
acceptable to PTSS, in inspect and examine PTSS’ relevant books of accounts and
records, server log files and other documents (including, without limitation,
vouchers, records, purchase orders, sales orders, re-orders, agreements and
technical information) relating to the subject matter of this Agreement. Such
inspection and examination shall be done to confirm that appropriate payments
have been made or that the PearLoxx Patents are being used only within the
license granted under this Agreement. There shall be only one such audit per
calendar year. Any such audit shall take place upon reasonable prior written
notice to PTSS and during PTSS’ regular business hours. Except as set forth in
Section 6.6, the cost of such audit shall be borne by PearLoxx.

 

6.6.            Late Payments. PearLoxx shall be entitled to charge, and PTSS
shall pay, interest on any overdue amounts under this Agreement at the rate of
one percent (1%) per month (or part thereof), or at such lower rate as may be
the maximum rate allowed under applicable law. In the event that an audit
reveals any undisputed underpayment, PTSS shall, within thirty (30) days after
written notice from PearLoxx, make up for such underpayment by paying the
difference between amounts the audits reveals and the amounts PTSS actually
paid, together with such interest on such difference. If the underpayment is
more than ten percent (10%), PTSS shall pay the reasonable cost of the audit. 
If any amount is overdue by more than ninety (90) days, in addition to any other
remedies PearLoxx may have under this Agreement, PearLoxx can turn over the
right to collect such overdue amounts to a collection agency. PTSS shall be
responsible for any reasonable costs incurred by PearLoxx or such collection
agency in collecting any amount that is overdue by more than ninety (90) days
including, but not limited to, reasonable attorney’s fees.

 

6.7.            Taxes. In addition to the fees, royalties and other charges set
forth in this Agreement, PTSS shall pay all taxes, duties and levies imposed by
all national, state, province and local authorities (including, without
limitation, export, sales, use and excise) based on the transactions or payments
under this Agreement. Amounts payable to PearLoxx by PTSS hereunder shall be
paid without deduction or withholding for or on account of any present or future
tax, levy, impost, fee, assessment, deduction or charge by any taxing authority
except the withholding tax deductible on any tax based PearLoxx income.

 

7.                  Term and Termination.

 

7.1.            This Agreement shall continue indefinitely unless or until
terminated for cause by one of the following occurrences namely if:

 

a)                  PTSS breaches any material provision of this Agreement and
fails to remedy such breach within ninety (90) days of PearLoxx’s written notice
of such breach (or, if such breach cannot be remedied in that time, fails to
commence remedial procedures within said ninety (90) day period and diligently
prosecutes the cure to completion);

 

b)                  Any payment due PearLoxx hereunder, including additional
payments found due as the result of an audit conducted pursuant to section 6.5
and 6.6 hereof and interest due thereon, remains unpaid for a period of more
than sixty days from the date said payments first became due and payable.

 

c)                  PTSS dissolves, becomes insolvent or makes a general
assignment for the benefit of its creditors; or

 

d)                  a voluntary or involuntary petition or proceeding is
commenced by or against PTSS under the applicable bankruptcy laws or any other
statute of any state or country relating to insolvency or the protection of the
rights of creditors, or any other insolvency or bankruptcy proceeding or other
similar proceedings for the settlement of PTSS’s debt is instituted.

 

7.2.            Injunctive Relief.  If PearLoxx terminates this Agreement in
accordance with Section 7.1 and PTSS thereafter makes, uses or sells systems,
methods, apparatuses or code modules covered by one or more of the claims of the
Licensed Patents of Sweloxx or Nils Olsen, then PearLoxx shall, at its option,
be entitled to seek an injunction to prohibit such activity and, in any event,
shall be entitled to money damages, together with attorneys fees for enforcement
of this Agreement.

 

7.3.            Effect of Termination. Upon the expiration or sooner termination
of this Agreement:

 

a)                  All rights and licenses granted to PTSS hereunder of the
Licensed Rights will terminate, and PTSS shall cease use of the Licensed Rights;

 

b)                  PTSS will destroy or return to PearLoxx all Confidential
Information of PearLoxx and all copies of any of the foregoing;

 

c)                  PearLoxx, at its option, will destroy or return to PTSS all
Confidential Information of PTSS and all copies of the foregoing.

 

8.                  Confidentiality. PearLoxx must not use any Confidential
Information assigned as part of the Assigned Property except for the benefit of
PTSS. PearLoxx must not disclose such Confidential Information to third parties.
PearLoxx must take reasonable steps to maintain the confidentiality and secrecy
of such Confidential Information and to prevent the unauthorized use or
disclosure of such Confidential Information. Any breach of these restrictions
will cause irreparable harm to PTSS and will entitle PTSS to injunctive relief
in addition to all applicable legal remedies.

 

9.                  Representations and Warranties. PearLoxx represents and
warrants to PTSS that: PearLoxx exclusively owns all right, title, and interest
in and to the Assigned Property and has the right to transfer its license of the
Licensed Rights; PearLoxx has not granted and will not grant any licenses or
other rights to the Assigned Property or Licensed Rights to any third party; the
Assigned Property is free of any liens, encumbrances, security interests, and
restrictions on transfer; to PearLoxx’s knowledge, the Intellectual Property
that is assigned as part of the Assigned Property does not infringe Intellectual
Property Rights of any third party; and there are no legal actions,
investigations, claims, or proceedings pending or threatened relating to the
Assigned Property

 

10.               Indemnification. PearLoxx will defend, indemnify, and hold
harmless PTSS, and PTSS’s officers, directors, shareholders, successors, and
assigns, from and against all losses, liabilities, and costs including, without
limitation, reasonable attorneys’ fees, expenses, penalties, judgments, claims
and demands of every kind and character that PTSS, its officers, directors,
shareholders, successors, and assigns may incur, suffer, or be required to pay
arising out of, based upon, or by reason of: the breach by PearLoxx of any of
the representations or warranties made by PearLoxx under this Agreement;
PearLoxx’s use of the Assigned Property prior to the date of this Agreement; or
PearLoxx’s failure to perform its obligations under this Agreement.

 

11.              Further Assurances

 

11.1.        Assistance. PearLoxx will take all action and execute all documents
as PTSS may reasonably request to effectuate the transfer of the Assigned
Property and the vesting of complete and exclusive ownership of the Assigned
Property in PTSS. In addition, PearLoxx will, at the request and sole cost and
expense of PTSS, but without additional compensation, promptly sign, execute,
make, and do all such deeds, documents, acts, and things as PTSS may reasonably
require:

a)                   to apply for, obtain, register, maintain and vest in the
name of PTSS alone (unless PTSS otherwise directs) Intellectual Property Rights
protection relating to any or all of the Assigned Property in any country
throughout the world, and when so obtained or vested, to renew and restore the
same;

 

b)                  to defend any judicial, opposition, or other proceedings in
respect of such applications and any judicial, opposition, or other proceedings
or petitions or applications for revocation of such Intellectual Property
Rights; and

 

c)                  to assist PTSS with the defence and enforcement of its
rights in any registrations issuing from such applications and in all
Intellectual Property Rights protection in the Intellectual Property.

 

12.              Power of Attorney. If at any time PTSS is unable, for any
reason, to secure PearLoxx’s signature on any letters patent, copyright, or
trademark assignments or applications for registrations, or other documents or
filings pertaining to any or all of the Assigned Property, whether because of
PearLoxx’s unwillingness, or for any other reason whatsoever, PearLoxx hereby
irrevocably designates and appoints PTSS and its duly authorized officers and
agents as its agents and attorneys-in-fact, to act for and on its behalf and
stead to execute and file any and all such applications, registrations, and
other documents and to do all other lawfully permitted acts to further the
prosecution thereon with the same legal force and effect as if executed by
PearLoxx.

 

13.              Miscellaneous

 

13.1.        Injunctive Relief.A breach of this Agreement may result in
irreparable harm to PTSS and a remedy at law for any such breach will be
inadequate, and in recognition thereof, PTSS will be entitled to injunctive and
other equitable relief to prevent any breach or the threat of any breach of this
Agreement by PearLoxx without showing or proving actual damages.

 

13.2.        Binding on Successors.This Agreement will inure to the benefit of,
and be binding upon, the parties, together with their respective
representatives, successors, and assigns, except that PearLoxx may not assign
this Agreement without the consent of PTSS.PTSS may assign this Agreement in its
discretion.

 

13.3.        Governing Law and Jurisdiction.This Agreement will be governed by,
and construed in accordance with, the laws of the State of California without
reference to its conflict of laws provisions. With respect to any dispute
arising out of or related to this Agreement, the parties consent to the
exclusive jurisdiction of, and venue in, the federal and state courts located in
Los Angeles County, California.

 

13.4.        Amendment and Waiver.This Agreement may not be amended or modified
unless mutually agreed upon in writing by the parties and no waiver will be
effective unless signed by the party from whom such waiver is sought. The waiver
by any party of a breach of any provision of this Agreement will not operate or
be construed as a waiver of any subsequent breach.

 

13.5.        Severability.If any provision of this Agreement is held invalid by
any court of competent jurisdiction, such invalidity will not affect the
validity or operation of any other provision, and the invalid provision will be
deemed severed from this Agreement.

 

14.              Entire Agreement.This Agreement is the entire agreement
concerning the subject matter hereof. It supersedes all prior and
contemporaneous agreements, assurances, representations, and communications
between the parties.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

PEARLOXX: PEARLOXX LIMITED

 

 

/s/ Dimitri Papalios                                      

By: Dimitri Papalios

Title: President

 

PTSS: PEARTRACK SECURITY SYSTEMS, INC.

 

 

/s/ Edward W. Withrow, Jr.                               

By: Edward W. Withrow Jr.

Title: CEO

 

--------------------------------------------------------------------------------

 

The following areas of interest define the PearTrack Intellectual Property
portfolio:

 

Firmware

Software IP includes but is not limited to; embedded software contained within
an application specific hardware platform. Firmware may be in the form of a pre
or post-compiled code.

Product

File Name or Location

Description

Status

PT-30RC

PT-30_FW_v0.4

Operating Software for next generation rechargeable units.

Alpha

PT-90RC

PT-90_FW_v0.8

Operating Software for next generation rechargeable units.

Alpha

PT-xxx

bt2_3_51.hex

Embedded software for PT-xxx v1.4x hardware platform

Released

PT-xxx

bt2_3_60.hex

Embedded software for PT-xxx v1.5x hardware platform

Released

Hardware

Hardware IP includes but is not limited to; Application specific electronic
system(s) and/or design that are normally in the form of schematic and printed
circuit board design files.

Product

File Name or Location

Description

Status

PT-30RC

PT-30_v2_4_SCH

PT-30 Schematic design

Beta

PT-30RC

PT-30v2_5_PCB

PT-30 PCB Design

Beta

PT-30RC

PT-30v2_BOM

PT-30 PCBA Bill of Materials

Beta

PT-90RC

PT-90v1_2_SCH

PT-90 Schematic design

Beta

PT-90RC

PT-90v2_6_PCB

PT-90 PCB Design (also for PT-100)

Beta

PT-90RC

PT-90v1_2_BOM

PT-90 PCBA Bill of Materials

Beta

PT-xxx

PT-xxx v1_52_SCH

PT-xxx Schematic design – common to all non-rechargeable units

Released

PT-xxx

PT-xxx v1_55_PCB

PT-xxx PCB Design – common to all non-rechargeable units

Released

PT-xxx

PT-xxx BOM rev 1.54

PT-xxx PCBA Bill of Materials – common to all non-rechargeable units

Released

Mechanical

Design IP being pledged includes but is not limited to; Product or Production
tooling, Fixtures, etc.

Product

File Name or Location

Description

Status

PT-30RC

PT-30_Case

PT-30 Enclosure case tooling. Held by Colemart Ltd Liverpool

Released

PT-90RC

PT-90v1_0_Enc

PT-90 Enclosure Design – not yet tooled

Prototype

PT-500

PT-500_Bat_Clamp

PT-700 Battery clamp tooling. Currently held by NBKEAO, China

Released

PT-700

PT-700_Bat_Clamp

PCB support frame for PT-xxx units Held by NBKEAO, China

Released

PT-xxx

PT-xxx_PCB_Frame

PCB support frame for PT-xxx units Held by NBKEAO, China

Released

 

Software

Software IP includes but is not limited to; Software applications, interfaces,
and tools. i.e. Web portal tracking platform, Back-office services, and Hardware
programming tools. Software may be in the form of pre or post-complied code.

 

Name

File Name or Location

Description

Status

PT_Comm

PearTrack Communication Protocol Manual v1_2

Hardware communication protocols as defined in the document for non-rechargeable
PT-xxx family

Released

Poll_App

poll.exe

PC based SMS and GPRS Rx driver SW for the PT-xxx family (dev only)

Released

BTemu_App

btemu.exe

PC based incoming GPRS emulator, used for testing GPRS server software (dev
only).

Released

GPRS_App

gprs.exe

PC app which receives data from PT-xxx and displays the data (dev only)

Released

BasicTrak

In version control, as found at;

https://pl3.projectlocker.com/BAKTRAK

Minimal functionality web tracking application with only a tracking page,
history, a unit status page and user preference page

Released

Corptrak

In version control, as found at; https://pl3.projectlocker.com/BAKTRAK

High end tracking portal / web application as found at Multiple web sites are
available by using different CSS per site.

Released

PT_DAL

Data Access Layer

Consists of a number of databases, tables, functions, stored procedures and
jobs. These together form the core data handling functions of the platform as
well as serving the web applications.

Released

Listener

TrakPortX

IP port monitor and incoming communication handler

Released

Parser

TrakParserX

Monitors the database looking at the parser queue, and decodes incoming data

Released

Geoparser

TrakGeocodeX

Monitors the database looking at the GeoCode parser queue. Once a message is
found the geoparser performs a Reverse Geocode function

Released

Port Watchdog

TrakWatchDog

Listener access monitor. Email and SMS alerts to system administrator

Released

Web Watchdog

TrakWatchDogWeb

HTTP connection monitor.  Email alerts to system admin in event of error

Released

GCH Admin

In version control, as found at; http://Admin.pmvision-software.co.uk

System admin / developer tools as found at; To enable the set up of backend
items to run the various wed applications.

Released

View Data

As found at;

http://79.171.34.59:48100

Web tool to allow hardware developers to see messages coming into the platform
in their raw state.

Released

Web Services

wsPassthrough.asmx

wsMessagesBasic.asmx

Provides external comm. to the platform via webservices to send and receive data

Released

PT-xxx

eerom_51.exe

Configuration tools for writing EERom file for PT-xxx units version bt2_3_51 FW

Released

PT-xxx

eerom_60.exe

Configuration tools for writing EERom file for PT-xxx units version bt2_3_60 FW

Released

 

--------------------------------------------------------------------------------

COMMON STOCK PURCHASE AGREEMENT

 

 

            THIS AGREEMENT is made and entered into this 9th day of March 2015,
by and between PearTrack Security Systems, Inc., a fully reporting Nevada
corporation, at 1327 Ocean Avenue Suite B Santa Monica, CA 90401 (“Seller” or
“PTSS”) and Brook Invest & Finance S.A.a British Virgin Islands Company with its
Registered Office at P.O. Box 146, Road Town, Tortola, British Virgin Islands;
(“Purchaser” or “BROOK”).

 

            WHEREAS, Seller has authorized two hundred and fifty million
(250,000,000) shares of Common stock and twenty-five million (25,000,000) shares
of $.001 par value preferred stock; and

 

            WHEREAS, as part of the consideration of the Amendment to Assignment
and License Agreement between PearLoxx Limited and Seller dated March 9, 2015,
Seller has agreed to deliver a total of five million seven hundred six thousand
five hundred and six (5,706,506)shares to Purchaser (the “Purchased Shares”) as
set forth in Exhibit “B” to this Agreement; and

 

WHEREAS, Seller grants Purchaser the right to acquire the Purchased Shares as
part of the consideration of the Consulting Agreement between BROOK and Seller;
and

 

WHEREAS, Purchaser desires to purchase the Purchased Shares and Seller desires
to sell the Purchased Shares, upon the terms and subject to the conditions
hereinafter set forth.

 

            NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained in the Agreement, and in order to consummate the purchase
and the sale of the Purchased Shares, it is hereby agreed as follows:

           

1.      PURCHASE AND SALE: Subject to the terms and conditions hereinafter set
forth, at the closing of the transaction contemplated herby, Seller shall sell,
convey, transfer, and deliver to Purchaser certificates representing the
Purchased Shares, and Purchaser shall purchase from Seller the Purchased Shares
in consideration of the purchase price set forth in Exhibit “B” to this
Agreement. The certificates representing the Purchased Shares shall be duly
endorsed for transfer or accompanied by appropriate stock transfer powers duly
executed in blank, in either case with signatures guaranteed in the customary
fashion, and shall have all the necessary documentary transfer tax stamps
affixed thereto at the expense of Seller. The closing of the transactions
contemplated by this Agreement (“Closing”), shall be held at 1327 Ocean Avenue
Suite B Santa Monica, CA 90401 on March 30, 2015, at 10:00 AM PST, or such other
place, date and time as the parties hereto may otherwise agree.

 

2.      NUMBER OF PURCHASED SHARES AND PAYMENT OF PURCHASE PRICE. The number of
Purchased Shares and total consideration for the purchase of the Purchased
Shares are set forth in Exhibit “B” to this Agreement.

 

3.      REGISTRATION RIGHTS.           The Purchased Shares have certain
Registration Rights as set forth in the Registration Rights Agreement attached
herewith as Exhibit “C”.

 

4.      REPRESENTATIONS AND WARRANTIES OF SELLER. Seller hereby warrants and
represents:

 

a.       Organization and Standing. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has the corporate power and authority to carry on its business as it is now
being conducted.

 

b.      Restrictions on Stock.

 

                                                                   
i.            Seller is not a party to any agreement, written or oral, creating
rights in respect of the Purchased Sharesin any third person or in relation to
the voting of the Corporation’s Stock.

 

                                                                  ii.           
Seller is the lawful owner of the Purchased Shares, free and clear of all
security interests, liens, encumbrances, equities and other charges.

 

                                                                iii.           
There are no existing warrants, options, stock purchase agreements, redemption
agreements, restrictions of any nature, calls or rights to subscribe of any
character relating to the Purchased Shares, nor are there any securities
convertible into such stock.

 

5.      NO BROKERAGE COMMISSION, FINDER’S FEE OR LIKE PAYMENT. Seller and
Purchaser hereby represent and warrant that there has been no act or omission by
Seller or Purchaser which would give rise to any valid claim against any of the
parties hereto for a brokerage commission, finder’s fee, or other like payment
in connection with the transaction contemplated hereby.

 

6.      GENERAL PROVISIONS

 

a.       Entire Agreement. This agreement (including the exhibits hereto and any
written agreements referred to herein executed by the parties) constitutes the
entire Agreement and supersedes all prior agreements and understandings, oral
and written, between the parties hereto with respect to the subject matter
hereof.

 

b.      Section and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

 

c.       Governing Law. This agreement and all transactions contemplated hereby,
shall be governed by, construed and enforced in accordance with the laws of the
State of California. The parties herein waive trial by jury and agree to submit
to the personal jurisdiction and venue of a court of subject matter jurisdiction
located in Los Angeles County, State of California. In the event that litigation
results from or arises out of this Agreement or the performance thereof, the
parties agree to reimburse the prevailing party’s reasonable attorney’s fees,
court costs, and all other expenses, whether or not taxable by the court as
costs, in addition to any other relief to which the prevailing party may be
entitled.

 

IN WITNESS WHEREOF, This Agreement has been executed by each of the parties
hereto on the date first above written.

 

SELLER:

PearTrack Security Systems, Inc.

 

 

By: /s/ Edward W. Withrow, Jr                 

Edward W. Withrow Jr.

CEO

 

BUYER:

Brook Invest & Finance S.A.

 

 

By: /s/ Kiran C. Patel                             

Kiran C. Patel

Director

--------------------------------------------------------------------------------

 

EXHIBIT

 

“A”

 

PURCHASERS EQUITY OWNERSHIP

IN

PEARTRACK SECURITY SYSTEMS, INC.

 

 

 

 

Five Million Seven Hundred Six Thousand Five Hundred and Six (5,706,506)Shares
of Common Stock of PearTrack Security Systems, Inc. held in the name of Brook
Invest & Finance SA.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT

 

“B”

 

NUMBER OF SHARES TO BE PURCHASED

AND

PAYMENT OF PURCHASE PRICE

 

 

 

 

 a. Five Million Seven Hundred Six Thousand Five Hundred and Six
    (5,706,506)shares of common stock of PearTrack Security Systems, Inc.

 

 b. The Purchased Shares are being sold at par value $.001 per share for a total
    of five thousand seven hundred and six dollars and fifty cents (US
    $5,706.50).

 

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (“Agreement”) is made and entered into as of
the 9th day of March, 2015 (the “Effective Date”), by and between Brook Invest &
Finance S.A.,a British Virgin Islands Company, with its Registered Office at
P.O. Box 146, Road Town, Tortola, British Virgin Islands (“BROOK”) and PearTrack
Security Systems, Inc., a Nevada corporation, having a principal place of
business at 1327 Ocean Avenue Suite B Santa Monica, CA 90401 (“PTSS” or the
“Company”).

WHEREAS, in connection with the purchase by BROOK of five million seven hundred
six thousand five hundred and six (5,706,506)shares of the Company’s Common
Stock (the “Purchased Shares”), the Company has agreed to enter into this
Registration Rights Agreement.

NOW THEREFORE, in consideration of the mutual agreements, covenants and
conditions and releases contained herein, the Company and the Purchaser hereby
agree as follows:


I.                   DEFINITIONS.  AS USED HEREIN:


A.                THE TERM “HOLDER” MEANS ANY PERSON OWNING OR HAVING THE RIGHT
TO ACQUIRE REGISTRABLE SHARES OR ANY ASSIGNEE THEREOF IN ACCORDANCE WITH SECTION
2.8 HEREOF.


B.                 THE TERMS “REGISTER,” “REGISTERED,” AND “REGISTRATION” REFER
TO A REGISTRATION EFFECTED BY PREPARING AND FILING A REGISTRATION STATEMENT IN
COMPLIANCE WITH THE SECURITIES ACT (AS DEFINED BELOW) AND THE APPLICABLE RULES
AND REGULATIONS THEREUNDER, AND THE DECLARATION OR ORDERING OF THE EFFECTIVENESS
OF SUCH REGISTRATION STATEMENT.


C.                 FOR THE PURPOSES HEREOF, THE TERM “REGISTRABLE SHARES” MEANS
AND INCLUDES (I) THE PURCHASED SHARES AND (II) ANY COMMON STOCK OF THE COMPANY
ISSUED OR ISSUABLE AS A RESULT OF A STOCK SPLIT, DIVIDEND OR OTHER DISTRIBUTION
WITH RESPECT TO OR IN EXCHANGE FOR OR IN REPLACEMENT OF THE PURCHASED SHARES.


D.                THE TERM “OWNERSHIP PERCENTAGE” MEANS AND INCLUDES, WITH
RESPECT TO EACH HOLDER OF REGISTRABLE SHARES REQUESTING INCLUSION OF REGISTRABLE
SHARES IN AN OFFERING PURSUANT TO THIS AGREEMENT, THE NUMBER OF REGISTRABLE
SHARES HELD BY SUCH HOLDER DIVIDED BY THE AGGREGATE OF (I) ALL REGISTRABLE
SHARES HELD BY ALL HOLDERS REQUESTING REGISTRATION IN SUCH OFFERING AND (II) THE
TOTAL NUMBER OF ALL OTHER SECURITIES ENTITLED TO REGISTRATION PURSUANT TO ANY
AGREEMENT WITH THE COMPANY AND HELD BY OTHERS PARTICIPATING IN THE UNDERWRITING.


E.                 THE TERM “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933,
AS AMENDED.


F.                  THE TERM “PUBLIC OFFERING” MEANS AND INCLUDES THE CLOSING OF
AN UNDERWRITTEN PUBLIC OFFERING PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, COVERING THE OFFER AND SALE OF SECURITIES TO THE
GENERAL PUBLIC FOR THE ACCOUNT OF THE COMPANY.


II.                REGISTRATION RIGHTS.


A.                “PIGGY BACK” REGISTRATION.  IF AT ANY TIME THE COMPANY SHALL
DETERMINE TO REGISTER UNDER THE SECURITIES ACT (INCLUDING PURSUANT TO A DEMAND
OF ANY STOCKHOLDER OF THE COMPANY EXERCISING REGISTRATION RIGHTS) ANY OF ITS
COMMON STOCK (OTHER THAN A REGISTRATION RELATING SOLELY TO THE SALE OF
SECURITIES TO PARTICIPANTS IN A COMPANY EMPLOYEE BENEFITS PLAN, A REGISTRATION
ON ANY FORM WHICH DOES NOT INCLUDE SUBSTANTIALLY THE SAME INFORMATION AS WOULD
BE REQUIRED TO BE INCLUDED IN A REGISTRATION STATEMENT COVERING THE SALE OF THE
REGISTRABLE SHARES OR A REGISTRATION IN WHICH THE ONLY COMMON STOCK BEING
REGISTERED IS COMMON STOCK ISSUABLE UPON CONVERSION OF DEBT SECURITIES WHICH ARE
ALSO BEING REGISTERED), IT SHALL SEND TO EACH HOLDER WRITTEN NOTICE OF SUCH
DETERMINATION AND, IF WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT OF SUCH
NOTICE, SUCH HOLDER SHALL SO REQUEST IN WRITING, THE COMPANY SHALL USE ITS BEST
EFFORTS TO INCLUDE IN SUCH REGISTRATION STATEMENT ALL OF THE REGISTRABLE SHARES
THAT SUCH HOLDER REQUESTS TO BE REGISTERED, EXCEPT THAT IF, IN CONNECTION WITH
ANY OFFERING INVOLVING AN UNDERWRITING OF COMMON STOCK TO BE ISSUED BY THE
COMPANY, THE MANAGING UNDERWRITER SHALL IMPOSE A LIMITATION ON THE NUMBER OF
SHARES OF COMMON STOCK INCLUDED IN ANY SUCH REGISTRATION STATEMENT BECAUSE, IN
SUCH UNDERWRITER’S JUDGMENT, SUCH LIMITATION IS NECESSARY BASED ON MARKET
CONDITIONS, THE COMPANY SHALL BE OBLIGATED TO INCLUDE IN SUCH REGISTRATION
STATEMENT, WITH RESPECT TO THE REQUESTING HOLDER, ONLY AN AMOUNT OF REGISTRABLE
SHARES EQUAL TO THE PRODUCT OF (I) THE NUMBER OF REGISTRABLE SHARES THAT REMAIN
AVAILABLE FOR REGISTRATION AFTER THE UNDERWRITER’S CUT BACK AND (II) SUCH
HOLDER’S OWNERSHIP PERCENTAGE, AS THAT TERM IS DEFINED IN SECTION 1.4. 
NOTWITHSTANDING THE FOREGOING, (A) NO SUCH REDUCTION SHALL BE MADE WITH RESPECT
TO SECURITIES BEING OFFERED BY THE COMPANY FOR ITS OWN ACCOUNT, AND (B) ANY
PERSON WHO HAS OR IS GRANTED REGISTRATION RIGHTS, WHICH HAVE PRIORITY OVER THE
RIGHTS, GRANTED HEREUNDER SHALL HAVE PRIORITY IN CASE OF ANY CUT BACK.  IF ANY
HOLDER DISAPPROVES OF THE TERMS OF SUCH UNDERWRITING, IT MAY ELECT TO WITHDRAW
THEREFROM BY WRITTEN NOTICE TO THE COMPANY AND THE UNDERWRITER. 


B.                 EFFECTIVENESS.


1.                  THE COMPANY WILL USE ITS BEST EFFORTS TO MAINTAIN THE
EFFECTIVENESS FOR THE PERIOD DESCRIBED IN THE PLAN OF DISTRIBUTION SET FORTH IN
THE REGISTRATION STATEMENT.


2.                  THE COMPANY WILL FROM TIME TO TIME AMEND OR SUPPLEMENT SUCH
REGISTRATION STATEMENT AND THE PROSPECTUS CONTAINED THEREIN AS AND TO THE EXTENT
NECESSARY TO COMPLY WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
STATUTE OR REGULATION.


C.                 INDEMNIFICATION.


1.                  INDEMNIFICATION OF HOLDERS.  IN THE EVENT THAT THE COMPANY
REGISTERS ANY OF THE REGISTRABLE SHARES UNDER THE SECURITIES ACT, THE COMPANY
WILL INDEMNIFY AND HOLD HARMLESS EACH HOLDER AND EACH UNDERWRITER OF THE
REGISTRABLE SHARES SO REGISTERED (INCLUDING ANY BROKER OR DEALER THROUGH WHOM
SUCH SHARES MAY BE SOLD) AND EACH PERSON, IF ANY, WHO CONTROLS SUCH HOLDER
WITHIN THE MEANING OF THE SECURITIES ACT OR ANY SUCH UNDERWRITER WITHIN THE
MEANING OF SECTION 15 OF THE SECURITIES ACT FROM AND AGAINST ANY AND ALL LOSSES,
CLAIMS, DAMAGES, EXPENSES OR LIABILITIES (OR ANY ACTION IN RESPECT THEREOF),
JOINT OR SEVERAL, TO WHICH THEY OR ANY OF THEM BECOME SUBJECT UNDER THE
SECURITIES ACT OR UNDER ANY OTHER STATUTE OR AT COMMON LAW OR OTHERWISE, AND,
EXCEPT AS HEREINAFTER PROVIDED, WILL REIMBURSE EACH SUCH HOLDER, EACH SUCH
UNDERWRITER AND EACH SUCH CONTROLLING PERSON, IF ANY, FOR ANY LEGAL OR OTHER
EXPENSES REASONABLY INCURRED BY THEM OR ANY OF THEM, AS SUCH EXPENSES ARE
INCURRED, IN CONNECTION WITH INVESTIGATING, DEFENDING, OR SETTLING ANY ACTIONS
WHETHER OR NOT RESULTING IN ANY LIABILITY, INSOFAR AS SUCH LOSSES, CLAIMS,
DAMAGES, EXPENSES, LIABILITIES OR ACTIONS ARISE OUT OF OR ARE BASED UPON (I) ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
REGISTRATION STATEMENT, IN ANY PRELIMINARY OR AMENDED PRELIMINARY PROSPECTUS OR
IN THE PROSPECTUS (OR THE REGISTRATION STATEMENT OR PROSPECTUS AS FROM TIME TO
TIME AMENDED OR SUPPLEMENTED BY THE COMPANY); (II) ARISE OUT OF OR ARE BASED
UPON THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING; OR (III) ANY VIOLATION BY THE COMPANY OF THE SECURITIES ACT, THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), A STATE
SECURITIES LAW OR ANY RULE OR REGULATION UNDER THE SECURITIES ACT, THE EXCHANGE
ACT OR ANY STATE SECURITIES LAW; PROVIDED, HOWEVER, THAT THE INDEMNITY CONTAINED
IN THIS SECTION 2.3(A) WILL NOT APPLY WHERE SUCH UNTRUE STATEMENT OR OMISSION
WAS MADE IN SUCH REGISTRATION STATEMENT, PRELIMINARY OR AMENDED, PRELIMINARY
PROSPECTUS OR PROSPECTUS IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION
FURNISHED IN WRITING TO THE COMPANY IN CONNECTION THEREWITH BY SUCH HOLDER OF
REGISTRABLE SHARES, ANY SUCH UNDERWRITER OR ANY SUCH CONTROLLING PERSON
EXPRESSLY FOR USE THEREIN. PROMPTLY AFTER RECEIPT BY ANY HOLDER OF REGISTRABLE
SHARES, ANY UNDERWRITER OR ANY CONTROLLING PERSON OF NOTICE OF THE COMMENCEMENT
OF ANY ACTION IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT AGAINST THE COMPANY,
SUCH HOLDER OF REGISTRABLE SHARES, OR SUCH UNDERWRITER OR SUCH CONTROLLING
PERSON, AS THE CASE MAY BE, WILL NOTIFY THE COMPANY IN WRITING OF THE
COMMENCEMENT THEREOF, AND, SUBJECT TO THE PROVISIONS HEREINAFTER STATED, THE
COMPANY SHALL ASSUME THE DEFENSE OF SUCH ACTION (INCLUDING THE EMPLOYMENT OF
COUNSEL, WHO SHALL BE COUNSEL REASONABLY SATISFACTORY TO SUCH HOLDER OF
REGISTRABLE SHARES, SUCH UNDERWRITER OR SUCH CONTROLLING PERSON, AS THE CASE MAY
BE), AND THE PAYMENT OF EXPENSES INSOFAR AS SUCH ACTION SHALL RELATE TO ANY
ALLEGED LIABILITY IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT AGAINST THE
COMPANY.  SUCH HOLDER OF REGISTRABLE SHARES, ANY SUCH UNDERWRITER OR ANY SUCH
CONTROLLING PERSON SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN ANY SUCH
ACTION AND TO PARTICIPATE IN THE DEFENSE THEREOF IN THE EVENT THE REPRESENTATION
OF SUCH HOLDER, UNDERWRITER OR CONTROLLING PERSON BY COUNSEL RETAINED BY OR ON
THE BEHALF OF THE COMPANY WOULD BE INAPPROPRIATE DUE TO CONFLICTS OF INTEREST
BETWEEN ANY SUCH PERSON AND ANY OTHER PARTY REPRESENTED BY SUCH COUNSEL IN SUCH
PROCEEDING OR ACTION, IN WHICH CASE THE COMPANY SHALL PAY, AS INCURRED, THE FEES
AND EXPENSES OF SUCH SEPARATE COUNSEL.  THE COMPANY SHALL NOT BE LIABLE TO
INDEMNIFY ANY PERSON UNDER THIS SECTION 2.3(A) FOR ANY SETTLEMENT OF ANY SUCH
ACTION EFFECTED WITHOUT THE COMPANY’S CONSENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD).  THE COMPANY SHALL NOT, EXCEPT WITH THE APPROVAL OF EACH
PARTY BEING INDEMNIFIED UNDER THIS SECTION 2.3(A) (WHICH APPROVAL WILL NOT BE
UNREASONABLY WITHHELD), CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER INTO ANY
SETTLEMENT THAT DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY
THE CLAIMANT OR PLAINTIFF TO THE PARTIES BEING SO INDEMNIFIED OF A RELEASE FROM
ALL LIABILITY IN RESPECT TO SUCH CLAIM OR LITIGATION.


2.                  INDEMNIFICATION OF COMPANY.IN THE EVENT THAT THE COMPANY
REGISTERS ANY OF THE REGISTRABLE SHARES UNDER THE SECURITIES ACT, EACH HOLDER OF
THE REGISTRABLE SHARES SO REGISTERED WILL INDEMNIFY AND HOLD HARMLESS THE
COMPANY, EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO HAVE SIGNED THE
REGISTRATION STATEMENT, EACH UNDERWRITER OF THE REGISTRABLE SHARES SO REGISTERED
(INCLUDING ANY BROKER OR DEALER THROUGH WHOM ANY OF SUCH SHARES MAY BE SOLD) AND
EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF SECTION 15
OF THE SECURITIES ACT FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES,
EXPENSES OR LIABILITIES (OR ANY ACTION IN RESPECT THEREOF), JOINT OR SEVERAL, TO
WHICH THEY OR ANY OF THEM MAY BECOME SUBJECT UNDER THE SECURITIES ACT OR UNDER
ANY OTHER STATUTE OR AT COMMON LAW OR OTHERWISE, AND, EXCEPT AS HEREINAFTER
PROVIDED, WILL REIMBURSE THE COMPANY AND EACH SUCH DIRECTOR, OFFICER,
UNDERWRITER OR CONTROLLING PERSON FOR ANY LEGAL OR OTHER EXPENSES REASONABLY
INCURRED BY THEM OR ANY OF THEM, AS SUCH EXPENSES ARE INCURRED, IN CONNECTION
WITH INVESTIGATING OR DEFENDING ANY ACTIONS WHETHER OR NOT RESULTING IN ANY
LIABILITY, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES, EXPENSES, LIABILITIES OR
ACTIONS ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT, IN ANY
PRELIMINARY OR AMENDED PRELIMINARY PROSPECTUS OR IN THE PROSPECTUS (OR THE
REGISTRATION STATEMENT OR PROSPECTUS AS FROM TIME TO TIME AMENDED OR
SUPPLEMENTED) OR ARISE OUT OF OR ARE BASED UPON THE OMISSION OR ALLEGED OMISSION
TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, BUT ONLY INSOFAR AS ANY
SUCH STATEMENT OR OMISSION WAS MADE IN RELIANCE UPON AND IN CONFORMITY WITH
INFORMATION FURNISHED IN WRITING TO THE COMPANY IN CONNECTION THEREWITH BY SUCH
HOLDER, EXPRESSLY FOR USE THEREIN; PROVIDED, HOWEVER, THAT SUCH HOLDER’S
OBLIGATIONS HEREUNDER SHALL BE LIMITED TO AN AMOUNT EQUAL TO THE NET PROCEEDS TO
SUCH HOLDER OF THE REGISTRABLE SHARES SOLD IN SUCH REGISTRATION.  PROMPTLY AFTER
RECEIPT OF NOTICE OF THE COMMENCEMENT OF ANY ACTION IN RESPECT OF WHICH
INDEMNITY MAY BE SOUGHT AGAINST SUCH HOLDER OF REGISTRABLE SHARES, THE COMPANY
WILL NOTIFY SUCH HOLDER OF REGISTRABLE SHARES IN WRITING OF THE COMMENCEMENT
THEREOF, AND SUCH HOLDER OF REGISTRABLE SHARES SHALL, SUBJECT TO THE PROVISIONS
HEREINAFTER STATED, ASSUME THE DEFENSE OF SUCH ACTION (INCLUDING THE EMPLOYMENT
OF COUNSEL, WHO SHALL BE COUNSEL REASONABLY SATISFACTORY TO THE COMPANY) AND THE
PAYMENT OF EXPENSES INSOFAR AS SUCH ACTION SHALL RELATE TO THE ALLEGED LIABILITY
IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT AGAINST SUCH HOLDER OF REGISTRABLE
SHARES.  THE COMPANY AND EACH SUCH DIRECTOR, OFFICER, UNDERWRITER OR CONTROLLING
PERSON SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN ANY SUCH ACTION AND TO
PARTICIPATE IN THE DEFENSE THEREOF IN THE EVENT THE REPRESENTATION OF THE
COMPANY, ANY OF ITS OFFICERS OR DIRECTORS OR ANY UNDERWRITER OR CONTROLLING
PERSON BY COUNSEL RETAINED BY OR ON THE BEHALF OF SUCH HOLDER WOULD BE
INAPPROPRIATE DUE TO CONFLICTS OF INTEREST BETWEEN ANY SUCH PERSON AND ANY OTHER
PARTY REPRESENTED BY SUCH COUNSEL IN SUCH PROCEEDING OR ACTION, IN WHICH CASE
SUCH HOLDER SHALL PAY, AS INCURRED, THE FEES AND EXPENSES OF SUCH SEPARATE
COUNSEL, BUT ONLY ONE SUCH COUNSEL.  NOTWITHSTANDING THE TWO PRECEDING
SENTENCES, IF THE ACTION IS ONE IN WHICH THE COMPANY MAY BE OBLIGATED TO
INDEMNIFY ANY HOLDER OF REGISTRABLE SHARES PURSUANT TO SECTION 2.3, THE COMPANY
SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE OF SUCH ACTION, SUBJECT TO THE RIGHT
OF SUCH HOLDERS TO PARTICIPATE THEREIN AS PERMITTED BY SECTION 2.3.  SUCH HOLDER
SHALL NOT BE LIABLE TO INDEMNIFY ANY PERSON FOR ANY SETTLEMENT OF ANY SUCH
ACTION EFFECTED WITHOUT SUCH HOLDER’S CONSENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD).  SUCH HOLDER SHALL NOT, EXCEPT WITH THE APPROVAL OF THE
COMPANY (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD), CONSENT TO ENTRY OF
ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT THAT DOES NOT INCLUDE AS AN
UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT OR PLAINTIFF TO THE PARTY
BEING SO INDEMNIFIED OF A RELEASE FROM ALL LIABILITY IN RESPECT TO SUCH CLAIM OR
LITIGATION.


D.                CONTRIBUTION.  IF THE INDEMNIFICATION PROVIDED FOR IN SECTION
2.3 IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE UNAVAILABLE TO AN
INDEMNIFIED PARTY WITH RESPECT TO ANY LOSS, LIABILITY, CLAIM, DAMAGE, OR EXPENSE
REFERRED TO THEREIN, THEN THE INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY HEREUNDER, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY
SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS, LIABILITY, CLAIM, DAMAGE, OR
EXPENSE IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF
THE INDEMNIFYING PARTY ON THE ONE HAND AND OF THE INDEMNIFIED PARTY ON THE OTHER
IN CONNECTION WITH THE STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH LOSS,
LIABILITY, CLAIM, DAMAGE, OR EXPENSE AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND OF THE
INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS,
WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE
OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE
INDEMNIFYING PARTY OR BY THE INDEMNIFIED PARTY AND THE PARTIES’ RELATIVE INTENT,
KNOWLEDGE, ACCESS TO INFORMATION, AND OPPORTUNITY TO CORRECT OR PREVENT SUCH
STATEMENT OR OMISSION.


E.                 EXCHANGE ACT REGISTRATION.  WITH A VIEW TO MAKING AVAILABLE
TO THE HOLDERS THE BENEFITS OF RULE 144 PROMULGATED UNDER THE ACT AND ANY OTHER
RULE OR REGULATION OF THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) THAT
MAY AT ANY TIME PERMIT A HOLDER TO SELL SECURITIES OF THE COMPANY TO THE PUBLIC
WITHOUT REGISTRATION OR PURSUANT TO A REGISTRATION ON FORM S-3, THE COMPANY
AGREES TO:


1.                  FILE ON A TIMELY BASIS WITH THE SECURITIES AND EXCHANGE
COMMISSION ALL INFORMATION THAT THE COMMISSION MAY REQUIRE UNDER EITHER OF
SECTION 13 OR SECTION 15(D) OF THE EXCHANGE ACT AND, SO LONG AS IT IS REQUIRED
TO FILE SUCH INFORMATION, TAKE ALL ACTION THAT MAY BE REQUIRED AS A CONDITION TO
THE AVAILABILITY OF RULE 144 UNDER THE SECURITIES ACT (OR ANY SUCCESSOR EXEMPTED
RULE HEREINAFTER IN EFFECT) WITH RESPECT TO THE COMPANY’S COMMON STOCK; AND


2.                  FURNISH TO ANY HOLDER FORTHWITH UPON REQUEST (I) A WRITTEN
STATEMENT BY THE COMPANY AS TO ITS COMPLIANCE WITH THE REPORTING REQUIREMENTS OF
RULE 144, (II) A COPY OF THE MOST RECENT ANNUAL OR QUARTERLY REPORT OF THE
COMPANY AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND (III) ANY
OTHER REPORTS AND DOCUMENTS THAT A HOLDER MAY REASONABLY REQUEST IN AVAILING
ITSELF OF ANY RULE OR REGULATION OF THE SEC ALLOWING A HOLDER TO SELL ANY SUCH
REGISTRABLE SHARES WITHOUT REGISTRATION.


F.                  FURTHER OBLIGATIONS OF THE COMPANY.  WHENEVER THE COMPANY IS
REQUIRED HEREUNDER TO REGISTER REGISTRABLE SHARES, IT AGREES THAT IT SHALL ALSO
DO THE FOLLOWING:


1.                  FURNISH TO EACH SELLING HOLDER SUCH COPIES OF EACH
PRELIMINARY AND FINAL PROSPECTUS AND ANY OTHER DOCUMENTS THAT SUCH HOLDER MAY
REASONABLY REQUEST TO FACILITATE THE PUBLIC OFFERING OF ITS REGISTRABLE SHARES;


2.                  USE ITS BEST EFFORTS TO REGISTER OR QUALIFY THE REGISTRABLE
SHARES TO BE REGISTERED PURSUANT TO THIS AGREEMENT UNDER THE APPLICABLE
SECURITIES OR “BLUE SKY” LAWS OF SUCH JURISDICTIONS AS ANY SELLING HOLDER MAY
REASONABLY REQUEST AND KEEP SUCH REGISTRATION OR QUALIFICATION EFFECTIVE DURING
THE PERIOD SET FORTH IN SECTION 2.6(J) BELOW; PROVIDED, HOWEVER, THAT THE
COMPANY SHALL NOT BE OBLIGATED TO QUALIFY TO DO BUSINESS IN ANY JURISDICTION
WHERE IT IS NOT THEN SO QUALIFIED OR TO TAKE ANY ACTION THAT WOULD SUBJECT IT TO
THE SERVICE OF PROCESS IN SUITS OTHER THAN THOSE ARISING OUT OF THE OFFER OR
SALE OF THE SECURITIES COVERED BY THE REGISTRATION STATEMENT IN ANY JURISDICTION
WHERE IT IS NOT THEN SO SUBJECT;


3.                  NOTIFY EACH HOLDER OF REGISTRABLE SHARES COVERED BY SUCH
REGISTRATION STATEMENT AT ANY TIME WHEN A PROSPECTUS RELATING THERETO IS
REQUIRED TO BE DELIVERED UNDER THE ACT OF THE HAPPENING OF ANY EVENT AS A RESULT
OF WHICH THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT, AS THEN IN
EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES THEN EXISTING;


4.                  CAUSE ALL SUCH REGISTRABLE SHARES REGISTERED PURSUANT
HEREUNDER TO BE LISTED ON EACH SECURITIES EXCHANGE ON WHICH SIMILAR SECURITIES
ISSUED BY THE COMPANY ARE THEN LISTED;


5.                  PROVIDE A TRANSFER AGENT AND REGISTRAR FOR ALL REGISTRABLE
SHARES REGISTERED PURSUANT HEREUNDER AND A CUSIP NUMBER FOR ALL SUCH REGISTRABLE
SHARES, IN EACH CASE NOT LATER THAN THE EFFECTIVE DATE OF SUCH REGISTRATION;


6.                  IN THE EVENT OF ANY UNDERWRITTEN PUBLIC OFFERING, ENTER INTO
AND PERFORM ITS OBLIGATIONS UNDER AN UNDERWRITING AGREEMENT AND OTHER CUSTOMARY
AGREEMENTS, IN USUAL AND CUSTOMARY FORM, WITH THE MANAGING UNDERWRITER OF SUCH
OFFERING.  EACH HOLDER PARTICIPATING IN SUCH UNDERWRITING SHALL ALSO ENTER INTO
AND PERFORM ITS OBLIGATIONS UNDER SUCH AN AGREEMENT;


7.                  FURNISH, AT THE REQUEST OF ANY HOLDER REQUESTING
REGISTRATION OF REGISTRABLE SHARES PURSUANT TO THIS SECTION 2, ON THE DATE THAT
SUCH REGISTRABLE SHARES ARE DELIVERED TO THE UNDERWRITERS FOR SALE IN CONNECTION
WITH A REGISTRATION PURSUANT TO THIS SECTION 2, IF SUCH SECURITIES ARE BEING
SOLD THROUGH UNDERWRITERS, OR, IF SUCH SECURITIES ARE NOT BEING SOLD THROUGH
UNDERWRITERS, ON THE DATE THAT THE REGISTRATION STATEMENT WITH RESPECT TO SUCH
SECURITIES BECOMES EFFECTIVE:

A.                   AT THE REQUEST OF ANY HOLDER, TO FURNISH ON THE EFFECTIVE
DATE OF THE REGISTRATION STATEMENT OR, IF THE OFFERING IS UNDERWRITTEN, ON THE
DATE THAT REGISTRABLE SHARES ARE DELIVERED TO THE UNDERWRITERS FOR SALE, AN
OPINION OF COUNSEL, DATED SUCH DATE, REPRESENTING THE COMPANY FOR THE PURPOSES
OF SUCH REGISTRATION, ADDRESSED TO THE UNDERWRITERS AND TO SUCH HOLDER, STATING
THAT SUCH REGISTRATION STATEMENT HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT
AND THAT (I) TO THE BEST KNOWLEDGE OF SUCH COUNSEL, NO STOP ORDER SUSPENDING THE
EFFECTIVENESS THEREOF HAS BEEN ISSUED AND NO PROCEEDINGS FOR THAT PURPOSE HAVE
BEEN INSTITUTED OR ARE PENDING OR CONTEMPLATED UNDER THE SECURITIES ACT, (II)
THE REGISTRATION STATEMENT, THE RELATED PROSPECTUS AND EACH AMENDMENT OR
SUPPLEMENT THEREOF COMPLY AS TO FORM IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF THE SECURITIES ACT (EXCEPT THAT SUCH COUNSEL NEED NOT EXPRESS
ANY OPINION AS TO FINANCIAL STATEMENTS OR OTHER FINANCIAL DATA CONTAINED
THEREIN), AND (III) SUCH OTHER OPINIONS AS REASONABLY MAY BE REQUESTED BY
COUNSEL FOR THE UNDERWRITERS OR BY SUCH HOLDER OR ITS COUNSEL;

B.                  “COMFORT” LETTERS SIGNED BY THE COMPANY’S INDEPENDENT PUBLIC
ACCOUNTANTS WHO HAVE EXAMINED AND REPORTED ON THE COMPANY’S FINANCIAL STATEMENTS
INCLUDED IN THE REGISTRATION STATEMENT, TO THE EXTENT PERMITTED BY THE STANDARDS
OF THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS, COVERING
SUBSTANTIALLY THE SAME MATTERS WITH RESPECT TO THE REGISTRATION STATEMENT (AND
THE PROSPECTUS INCLUDED THEREIN) AND (IN THE CASE OF THE ACCOUNTANTS’ “COMFORT”
LETTERS) WITH RESPECT TO EVENTS SUBSEQUENT TO THE DATE OF THE FINANCIAL
STATEMENTS, AS ARE CUSTOMARILY COVERED IN OPINIONS OF ISSUER’S COUNSEL AND IN
ACCOUNTANTS’ “COMFORT” LETTERS DELIVERED TO THE UNDERWRITERS IN UNDERWRITTEN
PUBLIC OFFERINGS OF SECURITIES, BUT ONLY IF AND TO THE EXTENT THAT THE COMPANY
IS REQUIRED TO DELIVER OR CAUSE THE DELIVERY OF SUCH OPINION OR “COMFORT”
LETTERS TO THE UNDERWRITERS IN AN UNDERWRITTEN PUBLIC OFFERING OF SECURITIES;


8.                  MAKE AVAILABLE FOR INSPECTION BY ANY SELLER OF REGISTRABLE
SHARES, ANY UNDERWRITER PARTICIPATING IN ANY DISPOSITION PURSUANT TO SUCH
REGISTRATION STATEMENT, AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED BY
ANY SUCH SELLER OR UNDERWRITER, ALL FINANCIAL AND OTHER RECORDS, PERTINENT
CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY, AND CAUSE THE COMPANY’S
OFFICERS, DIRECTORS, EMPLOYEES AND INDEPENDENT ACCOUNTANTS TO SUPPLY ALL
INFORMATION REASONABLY REQUESTED BY ANY SUCH SELLER, UNDERWRITER, ATTORNEY,
ACCOUNTANT OR AGENT IN CONNECTION WITH SUCH REGISTRATION STATEMENT;


9.                  FURNISH TO EACH SELLING HOLDER, UPON REQUEST, A COPY OF ALL
DOCUMENTS FILED AND ALL CORRESPONDENCE FROM OR TO THE SECURITIES AND EXCHANGE
COMMISSION IN CONNECTION WITH ANY SUCH OFFERING UNLESS CONFIDENTIAL TREATMENT OF
SUCH INFORMATION HAS BEEN REQUESTED OF THE SECURITIES AND EXCHANGE COMMISSION;


10.              KEEP SUCH REGISTRATION CONTINUOUSLY EFFECTIVE FOR SUCH
REASONABLE PERIOD NECESSARY TO PERMIT THE HOLDER OR HOLDERS TO COMPLETE THE
DISTRIBUTION DESCRIBED IN THE REGISTRATION STATEMENT RELATING THERETO OR 180
DAYS, WHICHEVER FIRST OCCURS;


11.              PROMPTLY PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND
SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION
THEREWITH AS MAY BE NECESSARY TO COMPLY WITH THE PROVISIONS OF THE SECURITIES
ACT, AND TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR THAT PERIOD OF TIME
SPECIFIED IN SECTION 2.6(J) ABOVE;


12.              USE BEST EFFORTS TO OBTAIN THE WITHDRAWAL OF ANY ORDER
SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT, OR THE LIFTING OF ANY
SUSPENSION OF THE QUALIFICATION OF ANY OF THE REGISTRABLE SHARES FOR SALE IN ANY
JURISDICTION, AT THE EARLIEST POSSIBLE MOMENT; AND


13.              TAKE SUCH OTHER ACTIONS AS SHALL BE REASONABLY REQUESTED BY ANY
HOLDER.


G.                EXPENSES.  IN THE CASE OF A REGISTRATION UNDER SECTION 2.1 THE
COMPANY SHALL BEAR ALL COSTS AND EXPENSES OF EACH SUCH REGISTRATION, INCLUDING,
BUT NOT LIMITED TO, PRINTING, LEGAL AND ACCOUNTING EXPENSES, SECURITIES AND
EXCHANGE COMMISSION FILING FEES AND “BLUE SKY” FEES AND EXPENSES; PROVIDED,
HOWEVER, THAT THE COMPANY SHALL HAVE NO OBLIGATION TO PAY OR OTHERWISE BEAR (I)
ANY PORTION OF THE FEES OR DISBURSEMENTS OF MORE THAN ONE COUNSEL FOR THE
HOLDERS IN CONNECTION WITH THE REGISTRATION OF THEIR REGISTRABLE SHARES, WHICH
IN NO EVENT SHALL EXCEED $75,000, (II) ANY PORTION OF THE UNDERWRITER’S
COMMISSIONS OR DISCOUNTS ATTRIBUTABLE TO THE REGISTRABLE SHARES BEING OFFERED
AND SOLD BY THE HOLDERS OF REGISTRABLE SHARES, OR (III) ANY OF SUCH EXPENSES IF
THE PAYMENT OF SUCH EXPENSES BY THE COMPANY IS PROHIBITED BY THE LAWS OF A STATE
IN WHICH SUCH OFFERING IS QUALIFIED AND ONLY TO THE EXTENT SO PROHIBITED.


H.                TRANSFER OF REGISTRATION RIGHTS.  THE REGISTRATION RIGHTS OF A
HOLDER OF REGISTRABLE SHARES UNDER THIS AGREEMENT MAY BE TRANSFERRED AS SET
FORTH BELOW PROVIDED (1) THE TRANSFEREE IS BOUND BY THE TERMS OF THIS AGREEMENT
AND (2) THE COMPANY IS GIVEN WRITTEN NOTICE PRIOR TO SUCH TRANSFER. 
ACCORDINGLY, THE REGISTRATION RIGHTS OF A HOLDER OF REGISTRABLE SHARES MAY BE
TRANSFERRED (I) TO ANY PARTNER OR AFFILIATE OF A HOLDER, (II) IN THE CASE OF AN
INDIVIDUAL, TO ANY MEMBER OF THE IMMEDIATE FAMILY OF SUCH INDIVIDUAL OR TO ANY
TRUST FOR THE BENEFIT OF THE INDIVIDUAL OR ANY SUCH FAMILY MEMBER OR MEMBERS, OR
(III) TO ANY OTHER TRANSFEREE WHICH RECEIVES AT LEAST 1,000,000 REGISTRABLE
SHARES.  NOTWITHSTANDING THE FOREGOING, THE REGISTRATION RIGHTS OF A HOLDER
UNDER THIS AGREEMENT MAY NOT BE TRANSFERRED TO AN ENTITY, OR A PERSON CONTROLLED
BY, UNDER COMMON CONTROL WITH OR CONTROLLING SUCH ENTITY, WHICH IS A DIRECT
COMPETITOR OF THE COMPANY.


I.                   MARKET STAND-OFF AGREEMENT.  PROVIDED THAT ALL HOLDERS ARE
TREATED EQUALLY AND ALL OFFICERS AND DIRECTORS OF THE COMPANY ARE ALSO SO BOUND,
NO HOLDER SHALL, TO THE EXTENT REQUESTED BY ANY MANAGING UNDERWRITER OF THE
COMPANY, SELL OR OTHERWISE TRANSFER OR DISPOSE OF (OTHER THAN TO DONEES WHO
AGREE TO BE SIMILARLY BOUND) ANY REGISTRABLE SHARES DURING A PERIOD (THE
“STAND-OFF PERIOD”) NOT TO EXCEED 180 DAYS FOLLOWING THE EFFECTIVE DATE OF A
REGISTRATION STATEMENT OF ANY SECONDARY OFFERING OF THE COMPANY UNDER THE
SECURITIES ACT, (OR IN EACH CASE SUCH SHORTER PERIOD AS THE COMPANY OR MANAGING
UNDERWRITER MAY AUTHORIZE), AND EXCEPT IN EACH CASE, FOR SECURITIES SOLD AS PART
OF THE OFFERING COVERED BY SUCH REGISTRATION STATEMENT IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT.  IN ORDER TO ENFORCE THE FOREGOING COVENANT, THE
COMPANY MAY IMPOSE STOCK TRANSFER RESTRICTIONS WITH RESPECT TO THE REGISTRABLE
SHARES OF EACH HOLDER UNTIL THE END OF THE STAND-OFF PERIOD; PROVIDED, THAT
(A) THE HOLDERS SHALL NOT BE SUBJECT TO THIS PROVISION UNLESS EACH OFFICER,
DIRECTOR AND EACH PERSON THEN OWNING GREATER THAN ONE PERCENT (1%) OF THE
OUTSTANDING COMMON STOCK (ON A FULLY DILUTED BASIS) HAS EXECUTED AND REMAINS
BOUND BY A COMPARABLE OBLIGATION; AND (B) NOTHING HEREIN SHALL PREVENT ANY
HOLDER FROM MAKING A DISTRIBUTION OF REGISTRABLE SHARES TO AN AFFILIATE OF SUCH
HOLDER THAT IS OTHERWISE IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS, SO LONG
AS SUCH DISTRIBUTEE AGREES TO BE SO BOUND.


NOTWITHSTANDING THE FOREGOING, THE OBLIGATIONS DESCRIBED IN THIS SECTION 2.9
SHALL NOT APPLY TO A REGISTRATION RELATING SOLELY TO EMPLOYEE BENEFIT PLANS ON
FORM S-1 OR FORM S-8 OR SIMILAR FORMS WHICH MAY BE PROMULGATED IN THE FUTURE, OR
A REGISTRATION RELATING SOLELY TO AN SEC RULE 145 TRANSACTION ON FORM S-4 OR
SIMILAR FORMS WHICH MAY BE PROMULGATED IN THE FUTURE.


J.                   TERMINATION OF REGISTRATION RIGHTS.  THE OBLIGATIONS OF THE
COMPANY TO REGISTER ANY HOLDER’S REGISTRABLE SHARES PURSUANT TO THIS SECTION 2
SHALL TERMINATE AT SUCH TIME AS ALL OF A HOLDER’S REGISTRABLE SHARES MAY
IMMEDIATELY BE SOLD UNDER RULE 144 TAKING INTO ACCOUNT ANY VOLUME LIMITATIONS.


III.             ASSIGNABILITY.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE RESPECTIVE HEIRS, SUCCESSORS AND ASSIGNS OF THE PARTIES
HERETO.


IV.             LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.


V.                AMENDMENT.  ANY MODIFICATION, AMENDMENT, OR WAIVER OF THIS
AGREEMENT OR ANY PROVISION HEREOF, EITHER RETROACTIVELY OR PROSPECTIVELY, SHALL
BE IN WRITING AND BE EXECUTED BY THE COMPANY AND THE HOLDERS OF NOT LESS THAN
FIFTY PERCENT (50%) OF THE REGISTRABLE SHARES WHICH SHALL BE BINDING UPON ALL OF
THE PARTIES HERETO.


VI.             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND VIA FACSIMILE, EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.


VII.          NOTICE.  ANY NOTICES AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED UNDER THIS AGREEMENT SHALL BE EFFECTIVE IF IN WRITING AND DELIVERED
PERSONALLY OR SENT BY TELECOPIER, FEDERAL EXPRESS OR REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, ADDRESSED AS FOLLOWS:

 

If to Registrant, to:

Brook Invest & Finance SA

P.O. Box 146, Road Town

Tortola, British Virgin Islands

Fax:

Email: Kiran@whitmill.com

Attention: Kiran C. Patel

 

 

If to the Company, to:

PearTrack Security Systems, Inc.

1327 Ocean Avenue, Suite B

Santa Monica, CA 90401

Fax: (888) 899.1399

billw@peartracksecuritysystems.com

Attention: Edward W. Withrow Jr

 

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (a) on the date delivered, if delivered personally, (b) two
business days after being sent, if sent by Federal Express, (c) one business day
after being sent, if sent by telecopier with confirmation of good transmission
and receipt, and (d) three business days after being sent, if sent by registered
or certified mail.  Each of the parties herewith shall be entitled to specify
another address by giving notice as aforesaid to each of the other parties
hereto.

 

            IN WITNESS WHEREOF, the parties hereto have caused this Registration
Rights Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

 

PEARTRACK SECURITY SYSTEMS, INC.

 

 

 

By:                                                                  

Edward W. Withrow Jr.

CEO

 

 

 

 

BROOK INVEST & FINANCE SA

 

 

 

By: __________                                             

Kiran C. Patel

Director

 

 

 

--------------------------------------------------------------------------------

CONSULTING AGREEMENT

 

 

This Consulting Agreement (the "Agreement") is entered into as of this 9th day
of March, 2015 (the "Effective Date"), by and between PearTrack Security
Systems, Inc. a Nevada corporation with offices at 1327 Ocean Avenue, Suite B,
Santa Monica, CA 90401 (PTSS or the "Company") and Brook Invest & Finance S.A.,a
British Virgin Islands Company, with its Registered Office at P.O. Box 146, Road
Town, Tortola, British Virgin Islands  ("Consultant") (together the "Parties").

 

WHEREAS, Consultant possesses certain relationships in the international
shipping of commercial goods business, operators and owners of maritime ports
and insurance companies; and

 

WHEREAS, Company believes that Consultants business relationships and acumen are
valuable and have the potential to generate business for Company. Therefore
Company wishes to retain the services of Consultant on the terms and conditions
set forth below, and

 

WHEREAS, Consultant is willing to provide services to Company, on the terms and
conditions set forth below.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                  Services.  Consultant will perform the services set forth on
Exhibit “ONE”, or as amended by mutual written agreement.  It is agreed and
understood that the nature and manner of services provided hereunder shall be
within Consultant’s area of professional expertise and/or historical experience.

 

(a)    Direction.  Consultant shall be directed by and shall report to E.
William Withrow Jr. or his successor.

 

(b)   Start Date.  Consultant's consulting obligations to Company shall begin on
April 1, 2015.

 

(c)    Term.  This Agreement shall commence on the Start Date and, unless
earlier terminated in accordance with Section 15, shall continue up to and
including April 1, 2020 (the "Term").  The Parties can automatically extend the
Term in one-year increments upon mutual agreement. Any extension shall be in
writing.

 

2.                  Method of Performance.  Consultant and Company shall
mutually determine the method, details, and means of performing and fulfilling
its duties hereunder.

 

3.                  Other Employment.  Company acknowledges and agrees that
Consultant may assume other commitments, and has ongoing or intends to obtain
engagements outside of Consultant's work for Company during the Term ("Other
Engagements"); provided that Consultant fully complies with the confidentiality
obligations contained in Section 9.  Consultant shall reasonably notify Company
of any Other Engagements, which may pose a conflict of interest, it being
understood that such notice shall allow Company sufficient basis to proceed in
accordance with Section 15(b)(2), below. 

 

4.                  Status as Independent Contractor; Nature of Relationship. 
It is agreed and understood that Consultant is an independent contractor and
will not act as an agent nor shall those acting on behalf of Consultant be
deemed an employee of Company for the purposes of any employee benefit programs,
income tax withholding, FICA taxes, unemployment benefits, and worker’s
compensation insurance, or otherwise.  Consultant shall not enter into any
agreement or incur any obligations on Company’s behalf, or commit Company in any
manner without Company’s prior written consent.

 

5.                  Resources.  Consultant shall provide such tools and
facilities, as Consultant may deem necessary in the performance of Consultant's
duties hereunder.  Upon Consultant's reasonable request, Company shall provide
such incidental resources to Consultant as Company in its discretion believes
may be warranted. 

 

6.                  Compensation.  It is agreed and understood, that subject to
the Term and performance under Section 1, Consultant shall be paid as follows:

 

(a)               Sales Commission Compensation.

a.       Company will pay the following commissions to Consultant on all of the
Adjusted Gross Revenue generated from the sale of its PearTrack or PearLoxx
Products to customers introduced by the Consultant, as well as the revenue
generated from those customers by way of monthly fees attributed to the
PearTrack or PearLoxx online Tracking Portal:

i.           Fifty (50%) percent of all adjusted gross revenue up to five
hundred million (US $500,000,000) dollars; and

ii.         Thirty (30%) percent of all adjusted gross revenue in excess of five
hundred million (US $500,000,000) dollars.


7.                  Expenses.   Consultant will be reimbursed for the reasonable
expenses Consultant incurs directly in connection with services provided under
this Agreement, following the submission of documentation evidencing and
confirming such expenses.

 

8.                  Compliance with all Laws.  Consultant agrees that in the
course of providing its services to Company, it shall not engage in any practice
or commit any acts in violation of any federal, state or local law or ordinance.

 

9.                  Non-Disclosure Obligations.

 

(a)                Definition of "Information."  “Information” shall mean
materials, data, or information in any form, whether written, oral, digital, or
otherwise, provided by or obtained from Company, Company's agents, or Company's
contractors in connection with Consultant's engagement by Company.  Technical or
business information of a third person furnished or disclosed to Consultant
under this Agreement shall constitute Information of Company unless otherwise
specifically indicated in writing.

(b)               Confidential Information.  For purposes of this Agreement, the
term "Confidential Information" shall mean Information regarding Company's
business and products, and including any new PearTrack or PearLoxx products
and/or IP, including, but not limited to, Information regarding GPS tracking,
monitoring and security products, processing and manufacturing capabilities,
copyrighted or patentable subject matter, research, development, innovations,
inventions, designs, technology, improvements, trade secrets, business affairs
and finances, customers, employees, operations, facilities, consumer markets,
products, capacities, systems, procedures, security practices, data formats, and
business methodologies. 

 

(c)                Consultant's Obligations.  Consultant shall maintain all
Confidential Information relating to or obtained from Company by Consultant in
confidence, and Consultant shall use best efforts to protect and safeguard the
Confidential Information.

 

(d)               Use of Confidential Information.  Without Company's prior
written approval, Consultant: (a) shall not use Confidential Information
directly or indirectly for any purpose except in connection with the services
Consultant performs on behalf of Company; and (b) shall not disclose, sell,
assign, transfer, share or lease Confidential Information of Company, or make
such Confidential Information available to, or make it available for the use or
benefit of, any third party.

 

(e)                Exceptions to Confidentiality Obligations.  The obligations
of this Agreement shall not apply to Confidential Information which Consultant
shall demonstrate, by clear and convincing evidence:

 


1.                  IS OR BECOMES PUBLICLY AVAILABLE (OTHER THAN THROUGH
UNAUTHORIZED DISCLOSURE UNDER THIS AGREEMENT);


2.                  IS ALREADY KNOWN BY CONSULTANT WITHOUT AN OBLIGATION OF
CONFIDENTIALITY PRIOR TO THE DISCLOSURE THEREOF BY COMPANY, AS EVIDENCED BY
CONSULTANT'S WRITTEN RECORDS, MAINTAINED IN THE ORDINARY COURSE, EXISTING BEFORE
THE FIRST DATE OF CONSULTANT'S ENGAGEMENT WITH COMPANY; OR


3.                  IS RIGHTFULLY RECEIVED BY CONSULTANT FROM A THIRD PARTY FREE
OF ANY OBLIGATION OF CONFIDENTIALITY.


 

10.              Former Engagement Information.  Consultant shall not, during
Consultant's engagement with Company, improperly use or disclose any proprietary
information or trade secrets of any former employer, hiring party, or other
person or entity with which Consultant has an agreement or duty to keep in
confidence, if any, and shall not bring onto the premises of Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person, hiring
party, or entity.

 

11.              Court or Agency Order.  In the event Consultant receives a
subpoena or order of a court or administrative body requesting disclosure of
Company’s Confidential Information, Consultant agrees (a) that, as promptly as
possible after learning of such disclosure obligation and before making such
disclosure, Consultant shall notify Company of such obligation to make such
disclosure, to allow Company an opportunity to object to such disclosure or to
obtain a protective order or other appropriate relief; (b) that Consultant shall
provide such cooperation and assistance, at Company's expense, as Company may
reasonably request in any effort by Company to obtain such relief; and (c) that
Consultant shall take all appropriate steps to limit the amount and scope of
Confidential Information so disclosed and to protect its confidentiality.

 

12.              Non-Solicitation.  Consultant agrees not to solicit or
encourage employees of Company to work for a Competitor during the Term, and for
a period of one year after expiration of the Term. "Competitor" means any person
or organization, including Consultant him or herself, engaged in, or about to
become engaged in, research on or the acquisition, development, production,
distribution, marketing or providing of a Competing Product.  "Competing
Product" means any product, process, or service of any person or organization
other than Company, in existence or under development, which both (A) is
identical to, substantially the same as, or an adequate substitute for any
product, process, or service of Company, in existence or under development, on
which Consultant works during the Term or about which Consultant acquires
Confidential Information, and (B) is (or could reasonably be anticipated to be)
marketed or distributed in such a manner and in such a geographic area as to
actually compete with such product, process or service of Company.

 

13.              Inventions.  For purposes of this Agreement, the term
"Inventions" shall mean any and all inventions, original works of authorship,
developments, concepts, improvements, or trade secrets (whether or not
patentable or registrable under copyright or similar laws) which relate to the
business and products of Company, as defined in Exhibit D and including any new
products and/or IP and which Consultant either (i) solely or jointly conceives,
develops, or reduces to practice during Company time, at Company's direction, or
using Company equipment or resources; or (ii) solely or jointly conceives,
develops, or reduces to practice based on Company Confidential Information. 
Consultant will promptly make full written disclosure of Inventions to Company
and will hold such Inventions in trust for the sole right and benefit of
Company.  Consultant hereby assigns to Company all Consultant's right, title and
interest in and to Inventions.  Without limiting the foregoing, Consultant
further acknowledges that all Inventions (x) which are original works of
authorship; (y) which are made by Consultant (solely or jointly with others)
within the scope of Consultant's engagement hereunder; and (z) which are
protectable by copyright, shall be deemed, to the extent applicable, “works made
for hire,” as that term is defined in the United States Copyright Act.  It is
agreed and understood that Consultant inventions, original works of authorship,
developments, concepts, improvements, or trade secrets (whether or not
patentable or registrable under copyright or similar laws), which do not qualify
as “Inventions” hereunder, shall not be subject to this Section 13. 

 

14.              Patent and Copyright Registration.  Consultant agrees to assist
Company, or its designee, at Company’s expense, in every reasonable way to
secure Company’s rights in the Inventions and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto in any and all
countries, including the disclosure to Company of all pertinent information and
data with respect thereto and the execution of all applications, specifications,
oaths, assignments and all other instruments which Company shall deem necessary
in order to apply for and obtain such rights and in order to assign and convey
to Company, its successors, assigns and nominees the sole and exclusive rights,
title and interest in and to such Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto.

 

15.              Termination.  This Agreement may be terminated without
liability as follows:

 

For Cause.  If either Party is in material breach, the non-breaching party may
terminate this Agreement upon providing the breaching party (a) with written
notice, specifying the breach, and (b) with a ten (10) day opportunity to cure,
commencing upon the effective date of such notice.

 

16.              Consequences of Termination on Compensation.

Any introduction of a customer by the Consultant occurring prior to termination
which results in a signed contract between the Company and the customer for the
provision of PearTrack or PearLoxx products and/or services either prior to or
within a year of Termination shall accrue Compensation in accordance with clause
6(c) above. Termination of this Agreement shall be without prejudice to any
rights, which have already accrued, to either of the parties under this
Agreement.

 

17.              Survival.  The following provisions shall survive the
expiration or termination of this Agreement:  Sections 6, 9, 11, 12, 14, and 17.

 

18.              Return of Property.  Consultant expressly agrees that upon
completion its consulting services under this Agreement, or at any time prior to
that time upon request of Company, Consultant will return to Company all
property of Company obtained or received by Consultant during the Term of this
Agreement including, but not limited to, any and all files, computers, computer
equipment, software, diskettes or other storage media, documents, papers,
records, notes, agenda, memoranda, plans, calendars and other books and records
of any kind and nature whatsoever containing information concerning Company or
its customers or operations. 

 

19.              No Oral Modification.  This Agreement may not be changed
orally, and no modification, amendment, or waiver of any provision contained in
this Agreement, or any future representation, promise, or condition in
connection with the subject matter of this Agreement shall be binding upon any
party hereto, unless made in writing and signed by such party.

 

20.              Entire Agreement.  This Agreement contains the entire agreement
between the Parties and supersedes any and all previous agreements of any kind
whatsoever between them, whether written or oral, and all prior and
contemporaneous discussions and negotiations have been and are merged and
integrated into, and are superseded by, this Agreement.  This is an integrated
document.

 

21.              Severability.  In the event that any provision of this
Agreement or the application thereof should be held to be void, voidable,
unlawful or, for any reason, unenforceable, the remaining portion and
application shall remain in full force and effect, and to that end the
provisions of this Agreement are declared to be severable.

 

22.              Governing Law.  This Agreement is made and entered into, and
shall be subject to, governed by, and interpreted in accordance with the laws of
the State of California and shall be fully enforceable in the courts of that
state, without regard to principles of conflict of laws.  The Parties (i) agree
that any suit, action or other legal proceeding arising out of this Agreement
may be brought in the United States District Court for the District of
California, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Alameda County,
California; (ii) consent to the jurisdiction of any such court; and (iii) waive
any objection which they may have to the laying of venue in any such court.  The
Parties also consent to the service of process, pleadings, notices or other
papers by regular mail, addressed to the party to be served, postage prepaid,
and registered or certified with return receipt requested.

 

23.              Notices.  All notices, requests, consents, approvals and other
communications required or permitted under this Agreement ("Notices") shall be
in writing and shall be delivered to the addresses listed above, by mail, by
hand, or by facsimile transmission, unless otherwise provided in this
Agreement.  Such Notices shall be effective (i) if sent by mail, three business
days after mailing; (ii) if sent by hand, on the date of delivery; and (iii) if
sent by facsimile, on the date indicated on the facsimile confirmation.  Any
party may change its address or facsimile number for notification purposes by
giving all of the individuals and entities noted above notice, in accordance
with the notice provisions set forth in this Section, of the new address or
facsimile number and the date upon which it will become effective.

 

24.              No Assignment.  Neither this Agreement nor any portion hereof
is assignable. 

 

25.              Counterparts.  This Agreement may be executed in counterparts,
and each counterpart, when executed, shall have the effect of a signed original.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by the undersigned duly authorized persons as of the day and year above stated.

 

PEARTRACK SECURITY SYSTEMS, INC.

 

 

 

By: ______________________

Name: Edward W. Withrow Jr.

Title:   CEO

 

 

 

BROOK INVEST & FINANCE SA

 

 

 

 

By: ________________________

Name: Kiran C. Patel

Title: Director

--------------------------------------------------------------------------------

EXHIBIT “ONE”

 

CONSULTANT’S SERVICES

 

 

            WHEREAS, Consultant possesses certain relationships in the
international shipping of commercial goods business, operators and owners of
maritime ports and insurance companies; and

 

            WHEREAS, Company believes that Consultants business relationships
and acumen are valuable and have the potential to generate business for Company.
Therefore Company wishes to retain the services of Consultant which shall be as
follows:

 

            During the Term of the Contract, the Consultant shall use its best
endeavors to introduce the Company and its products to:-

 

1.      Cargo Owners

2.      Maritime Port owners

3.      Shipping companies

4.      Railway companies

5.      any other transportation industry sector that is involved in the
shipment of goods and that would benefit from the Company’s products

 

            In addition to the foregoing, the Consultant shall make
introductions to ‘policy makers’ being cargo underwriters, insurance companies
or government entities who promulgate policy related to insurance requirements
for container shipping/transportation industries, railway companies or any other
industry.

 

            The purpose of such introductions shall be for the securing of
binding contracts for the sale of the company’s products or services.